Order entered March 9, 2015




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-00101-CR

                                NATALIO JUAREZ, JR., Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                       Dallas County, Texas
                               Trial Court Cause No. F13-30483-Y

                                             ORDER
        The Court REINSTATES the appeal.

        On January 20, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson requested thirty days from the February 19, 2015 findings to

file appellant’s brief.

        Accordingly, we ORDER appellant to file his brief by MARCH 23, 2015. We note

appellant’s brief was originally due November 21, 2015 and appellant has already been granted

one thirty-day extension of time to file his brief. The brief was one month overdue from that
extension period when the appeal was abated. Therefore, no further extensions will be granted.

If appellant’s brief is not filed by the date specified, the Court will utilize the available remedies

to obtain the brief, which may include ordering Nanette Hendrickson removed as counsel and

that the trial court appoint new counsel to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Nanette

Hendrickson; Katherine Drew, Appellate-Chief, Dallas County Public Defender’s Office; and the

Dallas County District Attorney’s Office.

                                                      /s/     ADA BROWN
                                                              JUSTICE